Bell, Presiding Judge.
1. In trying the defendant on an accusation for larceny of a motor vehicle, the court did not err in admitting into evidence the opinion of Dixon, the owner of the car, that it was worth $1,595 when stolen in October, 1966. Dixon had previously testified that he paid $4,200 for the car, a 1965 Ford, when it was new, that he had driven it between 30,000 and 35,000 miles, that it had never been wrecked, and that when stolen it was functioning as well as it did when he bought it. See Code §§ 38-1708, 38-1709. Compare Hoard v. Wiley, 113 Ga. App. 328, 331-334 (1, 2) (147 SE2d 782). On the necessity of proving that the property was of some value, see Ayers v. State, 3 Ga. App. 305, 307 (59 SE 924).
2. The evidence authorized defendant’s conviction for larceny of a motor vehicle.

Judgment affirmed.


Pannell and Joslin, JJ., concur.